     Case 2:21-cv-00395-FMO-RAO Document 50 Filed 08/17/21 Page 1 of 2 Page ID #:955




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
                       UNITED STATES DISTRICT COURT
12
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
14 IMMIGRANT DEFENDERS                    Case No. 2:21-cv-00395 FMO (RAOx)
   LAW CENTER, et al.,
15
                                          ORDER
16 Plaintiffs,
17 v.
18 U.S. DEPARTMENT OF
   HOMELAND SECURITY, et
19 al.,
20 Defendants.
21
22
23
24
25
26
27
28
     Case 2:21-cv-00395-FMO-RAO Document 50 Filed 08/17/21 Page 2 of 2 Page ID #:956




1            The Court, having considered the parties’ Joint Stipulation Regarding
2      Administrative Record, and good cause appearing therefor, hereby ORDERS that:
3            1.    On or before August 31, 2021, Defendants shall compile the
4                  administrative record in this action, file with this Court a certified list
5                  of the administrative record’s contents, and serve a copy of the
6                  administrative record upon Plaintiffs’ counsel in electronic format.
7            2.    If Plaintiffs have any concerns regarding the contents of the
8                  administrative record, the parties will confer in good faith and attempt
9                  to resolve such disputes. If they are unable to resolve any disputes, on
10                 or before September 24, 2021, Plaintiffs shall file any motions in
11                 connection with the administrative record.
12
13
       Dated: August 17, 2021                     /s/
14                                            HONORABLE FERNANDO M. OLGUIN
                                              UNITED STATES DISTRICT JUDGE
15
16     PRESENTED BY:
17     TRACY L. WILKISON
       Acting United States Attorney
18     DAVID M. HARRIS
       Assistant United States Attorney
19     Chief, Civil Division
       JOANNE S. OSINOFF
20     Assistant United States Attorney
       Chief, General Civil Section
21
       /s/ Matthew J. Smock
22     JASON K. AXE
       MATTHEW J. SMOCK
23     Assistant United States Attorney
       Attorneys for Defendants
24
25
26
27
28
